FILED
                               NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



VARDUHI HOVAKIMYAN; MILENA                         No. 10-71895
HOVSEPYAN; ARTUOM
HOVSEPYAN,                                         Agency Nos. A075-763-493
                                                               A075-763-495
               Petitioners,                                    A075-763-496

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Varduhi Hovakimyan and family, natives and citizens of Armenia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and review de novo questions

of law. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011) . We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion to reopen was filed nearly thirteen months after the

BIA’s August 11, 2005, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2) (motion to reopen generally must be filed within 90 days of the final

administrative order), and petitioners failed to establish grounds for equitable

tolling, see Avagyan, 646 F.3d at 679 (equitable tolling available “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”). It follows that petitioners’ due process

claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice for a petitioner to prevail on a due process claim).

      In light of our disposition, we need not reach petitioners’ remaining claims.

      PETITION FOR REVIEW DENIED.




                                           2                                       10-71895